DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 and 6-7 are pending:
		Claims 1 and 6-7 are rejected.
		Claim 1 has been amended. 
		Claims 2-5 have been canceled. 
Continued Examination Under 37 CFR 1.114 

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 04/10/2022. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. 
Applicant's submission filed on 04/10/2022 has been entered.
Response to Amendments
Amendments filed 04/10/2022 have been entered. Amendments to the claims overcome rejections previously set forth final Office Action mailed 01/14/2022.
Response to Amendments
Arguments filed 04/10/2022 have been entered. Arguments were fully considered. 
On pgs. 5-7 of Applicant’s arguments, Applicant argues that:
Firstly, Zheng discloses removal of veterinary antibiotics and removal of nitrogen, because swine waste water contains a high amount of chemical oxygen demand(COD) and total nitrogen (TN). (See left column in page 9, paragraph 2). Therefore, one of the objective of method of Zheng is to remove nitrogen while removing antibiotics. Kawagishi teaches nitrification inhibitor is added to inhibit   nitrifying bacteria in order to suppress conversion of ammonia nitrogen into nitrite nitrogen and thus to retain ammonia nitrogen. However, in Kawagishi, aerobic direct nitrogen gasifying bacteria only convert ammonia nitrogen to nitrogen gas for removal of nitrogen.

Secondly, IASBR system is used by method of Zheng for simultaneous removal of COD and veterinary antibiotics from ADSW (See part 3.conclusions), in which IASBR system biodegradation plays an important role in antibiotics removal(See lefe column, paragraph 1 of page 14). The biodegradation is achieved by microorganisms(See right column, paragraph 2 of page 14).

Thirdly, the technical solution of claim 1 is not a composition claim, but a method claim. The claim not only contains nitrification inhibitors (2-chloro-6- (Trichloro ethyl pyridine and/or allylthiourea), but also contains heterotrophic bacteria that can degrade COD and antibiotics (sulfonamides and (3-lactams). The method of claim 1 of the present application include steps of anaerobic treatment and aerobic treatment, which are different from that of the method of Zheng as intermittent anaerobic and aerobic treatments. The aforementioned difference shall be considered in determining the obviousness of method claim 1 of the present application. MPEP 2116.01 recites "All the limitations of a claim must be considered when weighing the differences between the claimed invention and the prior art in determining the obviousness of a process or method claim".

	These arguments are moot because a different combination is references is relied upon. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (Removal of veterinary antibiotics from anaerobically digested swine wastewater using an intermittently aerated sequencing batch reactor) in view of Zhou (CN 109400393) and by evidence of Hagen (WO 2016/022999).
	Regarding claim 1, Zheng teaches a method for removing antibiotics in biological treatment of livestock wastewater, comprising steps of: employing an anaerobic biological treatment remove a portion of COD (treat anaerobic digested swine wastewater (ADSW) which collected from anaerobic digester; see Abstract, lines 1-3 and §1.1); employing an aerobic biological treatment (aerobic treatment; see §1.2) performed by an aerobic bioreactor (sequencing batch reactor (IASBR); see Abstract, lines 1-3), wherein said aerobic bioreactor has a sludge age greater than or equal to 30 days (sludge retention (SRT) was 30-40 days; see §1.2); and the antibiotics include sulfonamides (sulfonamides; see §2.1) and B-lactams (B-lactams will be inherently present because wastewater contains beta-lactams by evidence of Hagen; Hagen, see ¶21). 
	Zheng does not teach (1) a method for retaining ammonia nitrogen; (2) adding a nitrification inhibitor into said aerobic reactor to inhibit an activity of nitrifying bacteria concerning ammonia nitrogen nitrification but not to inhibit activities of heterotrophic bacteria concerning degradation of another portion of COD and degradation of antibiotics so as to retain ammonia nitrogen; (3) wherein the nitrification inhibitor is at least one of 2-chloro-6- (trichloromethyl) pyridine and allylthiourea; (4) a dosage of 2-chloro-6- (trichloromethyl) pyridine in the aerobic bioreactor is in a range from 1.5 to 5.0 mg/g VSS- d; a dosage of allylthiourea in the aerobic bioreactor is in a range from 10 to 30 mg/g VSS-d.
	In a related field of endeavor, Zhou teaches a heavy metal passivating and nitrogen-preserving method in livestock manure aerobic composting process (see Entire Abstract) comprising: adding a nitrification inhibitor into said aerobic reactor (adding nitrification-inhibiting biochemical inhibitors in the initial state of aerobic composting; see pg. 7) to inhibit an activity of nitrifying bacteria concerning ammonia nitrogen nitrification but not to inhibit activities of heterotrophic bacteria concerning degradation of another portion of COD and degradation of antibiotics (“to inhibit an activity of nitrifying bacteria…and degradation of antibiotics” is a property of the inhibitor (which is a composition); properties are presumed inherent) so as to retain ammonia nitrogen (to retain nitrogen; see pg. 7); wherein the nitrification inhibitor is of 2-chloro-6- (trichloromethyl) pyridine (2-choloro-6 trichloromethylpyridine; see pg. 8).
	Regarding the composition limitation, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	Zhou further discloses using 0.5 parts by weight of 2-chloro-6 trichloromethylpyridine and 0.5 parts by weight of phenylphosphoryl diamine biochemical inhibitor Dissolved in 37% methanol solution respectively, the biochemical inhibitor and methanol addition volume ratio was 1:100 (see pg. 8). 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify the method of Zheng by adding a nitrification inhibitor into said aerobic reactor as disclosed by Zhou because said method provides the benefit of reducing NOx emissions (Zhou, see pg. 10). 
	While the combination of references does not teach that said dosage of 2-chloro-6- (trichloromethyl) pyridine in the aerobic bioreactor is in a range from 1.5 to 5.0 mg/g VSS- d, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zheng (as modified by Zhou) by selecting a dosage of 2-chloro-6- (trichloromethyl) pyridine in the aerobic bioreactor in a range from 1.5 to 5.0 mg/g VSS- d because said dosage would have been optimized to achieve an optimal amount of nitrogen retained (Zhou, see pg. 7). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (Removal of veterinary antibiotics from anaerobically digested swine wastewater using an intermittently aerated sequencing batch reactor) in view of Zhou (CN 109400393) and further in view of Montalvo Martinez (US 2014/0353246) and by evidence of Hagen (WO 2016/022999).
	Regarding claim 6, Zheng and Zhou teach the method for retaining ammonia nitrogen and removing antibiotics in biological treatment of livestock wastewater as claimed in claim 1.
	The combination of references does not teach that said anaerobic biological treatment is performed by a conventional UASB reactor with a hydraulic residence time of 2 to 10 days, a sludge concentration of 10 to 40 g/L, and a pH value of 7.0 to 8.5.  
	In a related field of endeavor, Montalvo Martinez teaches a process to anaerobic digestion (see Entire Abstract) comprising a conventional UASB reactor (UASB digester) (see ¶47) with hydraulic residence time of 1-2 days (hydraulic retention time: 1-2 days) (see ¶47) and a sludge concentration of 16-25 g/L (total solids (TS) = 16 to 25 g/l) (see ¶47).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zheng by replacing anaerobic digester with the UASB (comprising hydraulic residence time of 1-2 days and solids concentration of 15-25 g/l) to perform the anaerobic treatment step as disclosed by Montalvo Martinez because by doing so provides the benefit of achieving a desired COD removal efficiency (Montalvo Martinez, see ¶47).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (Removal of veterinary antibiotics from anaerobically digested swine wastewater using an intermittently aerated sequencing batch reactor) in view of Zhou (CN 109400393) and further in view of Zhang (NPL document) and by evidence of Hagen (WO 2016/022999).
	Regarding claim 7, Zheng and Zhou teach the method for retaining ammonia nitrogen and removing antibiotics in biological treatment of livestock wastewater as claimed in claim 1.
 wherein the aerobic biological treatment is performed by said aerobic biological treatment with a hydraulic residence time of 3 to 6 days (shorter HRT of 3 and 5 days; Zheng, see §1.2 and Table 1), a sludge concentration of 5.1-6.9 g/L (the sludge concentration in IASBR increased from 5.1 g/L to 6.9 g/L; Zheng, see §2.2), a pH value of 4.0 (pH adjusted to 4.0; Zheng, see §1.3.1), and a dissolved oxygen concentration of 1.0 to 6.0 mg/L (DO was around 0.5-2.0 mg/L; Zheng, see §1.2).  
	The examiner takes note of the fact that the prior art sludge concentration range of 5.1-6.9 g/L (5100-6900 mg/L) partially overlaps the claimed range of 3000 to 6000 mg/L. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	The combination of references does not teach pH of 6.5-8.5.
	In a related field of endeavor, Zhang teaches an intermittently aeration sequencing batch reactors having pH values in the range of 7.7-8.3 (“The pH values in the two IASBRs ranged 7.7-8.3”) (see Results and Discussion on pg. 1053). 
	While the combination of references does not explicitly teach a pH of 6.5-8.5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zheng by selecting a pH of 7.7-8.3 as disclosed by Zhang because the pH in said range contributes to efficient and stable partial nitrification (Zhang, see pg. 1053). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778